IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
NO. 3:20CR00042

UNITED STATES OF AMERICA )
)
V. ) OBJECTIONS TO
) PRESENTENCE REPORT
BRYAN LEE RAGON )
)

 

Now comes Defendant Bryan Lee Ragon, who submits the following objections
to the presentence report.

Mr. Bryan Ragon objects to Paragraph 71 and 72, which allege that there are no
factors warranting a departure or a variance besides the one agreed upon. The Defense
disagrees with that characterization. The Defense will address these issues in greater
detail in a sentencing memoranda in the future, but provides the following in support

of his argument:

In Paragraph 22 of the Presentence Report, the commission recommends the
enhancement of 2-points for the use of a computer. We respectfully disagree with the
use of this enhancement in the present case. First, Bryan Ragon met this young woman
in person and that is how they first met. Second, Mr. Ragon had sexual relations with
this woman shortly after their initial meeting and before a computer was used. The
purpose of this enhancement is to prevent online predators from stalking and taking
advantage of children. The victim in this matter had already met Mr. Ragon in person
and engaged in sexual relations. The conversations via computer were therefore not the
instigator or essential to the commission of this crime. We believe the intent of this

enhancement is undermined by its application in this matter.

Case 3:20-cr-00042-RJC-DSC Document 26 Filed 10/09/20 Page 1 of 4
The report applies the enhancement under USSG §4B1.5(b)(1) in Paragraph 27,
we respectfully disagree with that assessment. The transportation of the victim was
done once. This is not a pattern of activity just because the conversations that led to the
commission of this crime took place over months. The way in which this enhancement
is being applied here would then include every incident that required any
communication before an illegal act was committed. If that is the application, it would
apply to virtually every case. That application undercuts the purpose of this
enhancement which is to protect against repeat and dangerous sex offenders. Clearly
this was not intended to apply in a situation like we have here.

Additionally Mr. Bryan Ragon is 44-years old and has no criminal history aside
from a handful of traffic tickets. He was gainfully employed for 15 years with the same
company prior to these charges and simply made an error in judgment that he has

owned up to early on in this investigation.

The Defense also requests to supplement additional grounds for variance prior to

sentencing.

This the 9th day of October, 2020.

Respectfully submitted,
s/ Justin C. Olsinski

Olsinski Law Firm, Pllc

Attorney For Defendant

NC State Bar No: 39956

216 North McDowell St. Suite 200
Charlotte, NC 28204

Telephone: (704) 405-2580

Email: Jco@Jcolaw.com

Case 3:20-cr-00042-RJC-DSC Document 26 Filed 10/09/20 Page 2 of 4
CERTIFICATE OF SERVICE

I certify that I have served the foregoing PSR Objections on opposing counsel by
submitting a copy thereof through ECF, to be sent to:

Erik Lindahl
Assistant United States Attorney

This the 9th day of October, 2020.

s/ Justin Olsinski

Justin Olsinski
Attorney for Defendant

Case 3:20-cr-00042-RJC-DSC Document 26 Filed 10/09/20 Page 3 of 4
Case 3:20-cr-00042-RJC-DSC Document 26 Filed 10/09/20 Page 4 of 4
